Citation Nr: 1525134	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  03-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from February to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

As noted in the previous remand, the Board has remanded this claim to the Agency of Original Jurisdiction (AOJ) several times.  The claim was last remanded in August 2014. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Action ordered in the Board's August 2014 remand has not been completed, the evidence remains inadequate to properly address the matter on appeal, and this matter must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

As noted in previous remands, the Veteran is currently incarcerated and has been unable to be examined in accordance with the VA Adjudication Procedure's Manual's provision regarding incarcerated Veterans.  In this case, the Veteran's prison warden has made a determination that the Veteran cannot be transported to a VA facility for an examination, that a VA examiner could not be sent to the prison facility, and that a prison medical provider cannot conduct the VA examination.  

The Veteran's claims file was reviewed by a VA psychologist in December 2011 for an etiological opinion.  The psychologist noted that 10 years had elapsed since the Veteran had last received VA treatment, that it was not possible to accurately evaluate the Veteran without an examination, and there were no contemporary medical records available.  

Since then, updated medical treatment records from St. Mary's Correctional Center have been associated with the claims file.  Notably, the records show that in 2012, the Veteran was prescribed Ativan suggesting at least some treatment of a psychiatric disability or psychiatric symptoms.  

In light of the additional treatment records received from St. Mary's Correctional Center, the Veteran's claims file was forwarded to a VA examiner for an etiological opinion as the previous VA examiner indicated that he could not provide a reliable opinion on causation without more recent treatment records.    

In January 2015, a VA examiner reviewed the claims folder and ultimately concurred with the December 2011 VA examiner that an opinion could not be provided without mere speculation as there were no current mental health treatment records.  Specifically, the examiner stated that fifteen years has elapsed since the Veteran was last seen at the Clarksburg VA Medical Center for treatment and that it was not possible at this time to accurately assess the Veteran.  The examiner, however, did not discuss the Veteran's current treatment records from St. Mary's Correctional Center suggesting psychiatric treatment and whether such records are sufficient to provide a nexus statement.  As such, the Board finds that the examiner did not substantially comply with the remand directives and that this claim must be remanded for another opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall forward the claims file to an appropriate VA examiner to provide a comprehensive diagnosis of all current psychiatric disorders which the Veteran manifests, including but not limited to major depressive disorder.  

The examiner is then requested to opine as to whether it is at least as likely as not that each of the Veteran's currently diagnosed psychiatric disorders were incurred during active military service, or are otherwise etiologically related thereto.  

Also, indicate whether, provided a psychosis is diagnosed, that disorder manifested to at least a compensable degree (10 percent) within one year of service discharge. 

In providing the requested opinions, the examiner must consider the relevant clinical history including an August 1972 psychiatric evaluation, a subsequent notation of mental health difficulties beginning in the mid-1990s, all treatment records from St. Mary's Correctional Center, and the Veteran's own report of symptoms dated back to his active military service.     

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

2.  The AOJ must review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall, 11 Vet. App. 268, 271 (1998). 

3.  Once the above-requested development has been completed, readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




